DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered. Claims 1-20 are pending and are examined below. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0372016 A1 (“Buchholz”) in view of US 2011/0087433 A1 (“Yester”) in further view of US 2017/0158175 A1 (“Fairfield”) in further view of US 2012/0143488 A1 (“Othmezouri”).

Regarding claims 1, 9, and 17, Buchholz discloses one or more processors (see Rig. 4 item 10 computing device); and 
a memory communicably coupled to the one or more processors and storing (see [0029] at least one motor vehicle priority information may advantageously be stored in the control device); and  
an object recognition module including instructions that when executed by the one or more processors cause the one or more processors to obtain, using at least one image capture device having a fixed position within the traffic environment, one or more images of a traffic environment, and to monitor for a discrete mobile object in the traffic environment (see [0078] one or several sensors may be located outside the housing, for example, to allow image acquisition of a road section from multiple perspectives. The sensor 9 may in particular be a camera; however, other sensors such as ultrasonic sensors or radar sensors may also be employed. The collected sensor data are analyzed by the computing device); and  
an object action module including instructions that when executed by the one or more processors cause the one or more processors to create current action information for the discrete mobile object, wherein the current action information comprises information about the pose and movement of the discrete mobile object in the traffic environment (see [0078] collected sensor data are analyzed by the computing device 10 which is configured, as explained above, to detect individual motor vehicles, to determine location and movement information for the detected motor vehicles, to calculate therefrom trajectories in conjunction with other information received, for example, via the communication device 11, and to then verify whether the trajectories from several motor vehicles overlap); and 
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to predict a future action of the discrete mobile object using the current action information and historical action information (see [0078] and [0009] calculating with the computing device at least one expected trajectory for each of the first and the second motor vehicle by using the respective location information and movement information)  
to control a vehicle in the traffic environment using the future action (see [0013] executing the driving instruction with the at least one first and second motor vehicle or displaying the driving instruction on a display device of the at least one first and second motor vehicle, or both; as well as [0025] It is highly likely in both situations that the conflict can be autonomously avoided by the driver or by a driver assistance system).
Buchholz is not explicit on the historical action information comprises current action information for the discrete mobile object in the traffic environment collected over time, however,
Yester discloses methods of dynamic intersection mapping where the historical action information comprises current action information for the discrete mobile object in the traffic environment collected over time (see [0033] In the example of an intersection of roads, the subject vehicle can monitor cross traffic vehicles as to their positions and direction of travel and build a path history that describes the cross traffic lanes being used by the other vehicles. Using this information the subject vehicle can monitor vehicles approaching the intersection and via the use of the path history calculate which lane the crossing vehicle is in and estimate whether this is the same lane that would be used by the subject vehicle if it were to make a right turn).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yester with the system disclosed by Buchholz 
Buchholz in view of Yester is not explicit on monitoring including analyzing the one or more images of the traffic environment to detect the discrete mobile object; uniquely identify the discrete mobile object; create current action information for the discrete mobile object, wherein the current action information comprises information about the pose and movement of the discrete mobile object during its current movement through the traffic environment; predict a future action of the discrete mobile object using the current action information and historical action information, however,
	Fairfield discloses a collision mitigated braking system for autonomous vehicles that obtain, using at least one image capture device having a fixed position within a traffic environment, one or more images of the traffic environment that monitors including analyzing the one or more images of the traffic environment to detect the discrete mobile object (see [0039] the one or more computing devices 110 (not shown) may control laser range finder 310, e.g., by rotating the laser range finder 310 180 degrees or more. In addition, the perception system may include one or more cameras 320 mounted internally on the windshield of vehicle 100 or elsewhere to receive and analyze various images about the environment. In addition to the laser range finders 310, 312 and the one or more cameras 320, other detection devices (sensors), such as sonar, radar, GPS, etc., may also be positioned in a similar manner on and around the vehicle); and  
uniquely identify the discrete mobile object and create current action information for the discrete mobile object, wherein the current action information comprises information about the pose and movement of the discrete mobile object during its current movement through the traffic environment; predict a future action of the discrete mobile object using the current action information and historical action information (see Fig. 5 and [0042] By tracking the location of objects over a brief period of time, the perception elements may also determine a heading and speed for each of the objects in the vicinity of the vehicle 100. This brief period of time may be a fraction of a second or more or less. In addition, this information may be plotted in order to determine a past trajectory of the object. This information may be used to determine a heading, a speed, a location, whether there is a change in speed (such as acceleration or deceleration) or heading, for the object. As shown in the example of FIG. 5, the perception elements may track the location of vehicle 450 from location 510 (shown in FIG. 5 in dashed lines) to location 520. Accordingly, the perception elements may plot the path of the vehicle 450 between the points of location 510 and location 520 to determine a past trajectory 530 for vehicle 450. The direction of trajectory 530 or heading of vehicle 450 is indicated by the arrow of trajectory 530. The speed of vehicle 450 may be determined by taking the change in location over the brief period of time). 

    PNG
    media_image1.png
    780
    588
    media_image1.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Fairfield with the system disclosed by 
	Buchholz in view of Yester in further view of Fairfield is not explicit on remotely control a vehicle in the traffic environment using the future action, whereby the one or more processors and the memory are located remote from the vehicle, however,
	Othmezouri discloses a driving assistance method or a vehicle or traffic control method or a vehicle guidance assistance method and to a driving assistance system, a vehicle or traffic control system or to a vehicle guidance assistance system that remotely control a vehicle in the traffic environment using the future action, whereby the one or more processors and the memory are located remote from the vehicle (see [0074] The information gained by these estimators may be made available to the driver (or captain, pilot etc.) or to the driving system of an unmanned vehicle or to the operator of a remotely controlled vehicle in any suitable manner. Alternatively or additionally, the information may be stored, e.g. on any suitable storage medium such as in a "black box". The behavior estimator 1 or the risk estimator 4 need not be located or only located in the vehicle. If the vehicle is a remotely controlled vehicle at least part of the estimator 1 or 4 may be located at a remote location where the operator of the vehicle is located for example).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Othmezouri with the system disclosed by Buchholz in view of Yester in further view of Fairfield in order to provide an accurate estimation of risk of collision which preferably leads to safer systems (Othmezouri, [0052]).

Regarding claims 2, 10, and 18, Buchholz further discloses the future action is predicted using object statistical information (see [0075] thus, a trajectory can first be calculated for the motor vehicle 2 with a high probability, which shows that the motor vehicle 2 stops at the traffic light 6, and a trajectory with a very low probability, which describes that the motor vehicle 2 runs a red traffic light).

Regarding claims 3 and 11, Buchholz further discloses the object statistical information includes confidence intervals for one or more possible actions, the future action being selected from the one or more future actions (see [075] This may at first cause the trajectory of the vehicle 2, which indicates running the traffic light 6, to fall below a probability threshold value and hence to be initially not included in the determination of conflicts. The coordination device 4 would then also fail to find a conflict and driving instructions would not be transmitted to any of the motor vehicles 1, 2. However, when the vehicle 2 continues to approach the traffic light 6 with undiminished speed, the probability of the trajectory that describes running the traffic light would rise continuously).

Regarding claim 4, 12, and 19, Buchholz further discloses a transmission module including instructions that when executed by the one or more processors cause the one or more processors to transmit the historical action information and the object statistical information to a remote recipient (see [0023] a determination of the trajectory may be sufficient for very short periods of time, it is beneficial for extended periods of time to make use of additional information for determining the trajectory. For example, a previous movement of the vehicle may be used as additional information0.

Regarding claims 5 and 13, Buchholz is not explicit on the remote recipient is a remote database, however, 
(see [0033] In particular, ECU 120 can be configured to transmit and receive information from storage medium 116, such as map data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yester with the system disclosed by Buchholz in order to allow for greater accuracy from evaluating many path histories obtained by multiple vehicles (Yester, [0090]). 

Regarding claim 6, 14, and 20, Buchholz further discloses the current action information comprises position data, orientation data and action data about the discrete mobile object (see [0024] information obtained directly from the current and previous information may be supplemented by information relating to the typical traffic flow at the observed location. For example, depending the location and time, it may be much more likely that a motor vehicle turns into one particular direction rather than into a different direction, and the like. For example, a motor vehicle may provide information about a scheduled maneuver; alternatively or in addition, vehicle parameters, such as a steering angle, a position of a brake pedal or an accelerator pedal, and the like may be transmitted).

Regarding claims 7 and 15, Buchholz further discloses the one or more image capture devices comprises two or more image capture devices, each of which having a separate fixed position within the environment (see [0015] the coordination device may also consist of several locally spaced components. For example, cameras and other sensors are already present at numerous intersections and other points where problematic driving situations frequently arise; as well as [0019] the various sensors associated with a coordination device may also be distal from each other. A coordination device may then have access, for example, to several cameras that all record an intersection and the like).

Regarding claims 8 and 16, Buchholz is not explicit on the current action information includes information regarding range of motion for the discrete mobile object, however,
	Yester discloses the current action information includes information regarding range of motion for the discrete mobile object (as best understood, see [0089] For instance, common maneuvers by vehicles on certain paths through the road section may indicate a pot hole or obstruction, and common traffic stopping patterns may indicate signage, such as a stop or yield sign, which can be used to better identify the road section's topology and configuration for use by the collision warning system).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yester with the system disclosed by Buchholz in order to allow for greater accuracy from evaluating many path histories obtained by multiple vehicles (Yester, [0090]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665